Title: To James Madison from John Ott and Daniel Bussard, 25 August 1812
From: Ott, John,Bussard, Daniel
To: Madison, James


Sir
George Town Augt. 25. 1812
Permit us to represent that the appointment of one or more additional Magistrates in George Town would promote the speedy administration of Justice be a convenience to the People and a relief to those in office who have at present for want of assistance more than their share of the Burthen. We beg leave to name Daniel Reintzel as a proper person for the appointment, he at present devotes much of his time in settling disputes among The Citizens and from his having formerly been in Commission has experience to add to his accustomed Industry. Respectfully Your Obedt. Servts

John Ott
Danl. Bussard
